Citation Nr: 1712544	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for an acquired psychiatric disorder other than
PTSD, to include depression


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Rescan,  Associate Cousel 




INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974 and
from January 1991 to March 1991.  The Veteran also served in the United States Army Reserve for nearly twenty years. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2011 rating decision from the Department of Veterans Affairs 
Regional Office (RO) in Louisville Kentucky. 

The Board had previously broadened the Veteran's claim for service connection to include both PTSD and other acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 

In April 2015, the Board denied service connection for PTSD and an acquired psychiatric disorder, other than PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted the joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding both claims to the Board for further proceedings consistent with the joint motion. 

In March 2016, the Board remanded the Veteran's claim for service connection to the Agency of Original Jurisdiction (AOJ) for further development.  As that development has now been completed to the extent possible, the Board will now address the merits of the Veteran's claim.

Since issuance of the October 2016 supplemental statement of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand to the Agency of Original Jurisdiction for review of this evidence is not needed because in October 2016 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2016).



FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran had a diagnosis of PTSD at any time during the pendency of the claim on appeal. 

2.  The preponderance of the evidence of record is against a finding that an acquired psychiatric disorder other than PTSD, to include depression, is related to service, or that a psychosis manifested itself to a compensable degree within one year of service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1110, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.125 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that letter dated in January 2011 before the February 2011 rating decision and the letter dated December 2008 before the September 2009 decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decisions, the statement of the case, the supplemental statement of the case, and the remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims including his service treatment records (STR), Social Security Administration records (SSA), and VA medical records.  

In accordance with the JMR, VA has also attempted to verify the Veteran's claimed in-service stressors.  Per the Board's remand instructions VA acquired the Veteran's financial records from the Defense Finance and Accounting Services (DFAS) in order to verify his status in reference to his stressor.  Moreover, VA gave the Veteran the opportunity to provide PTSD stressor information to include his October 2009 report of his friend dying and a battery "blowing up."  The Board acknowledges that the duty to assist letter that the RO sent in April 2016 did not contain the relevant language regarding the Veteran's issue on appeal but, the Board finds that this was harmless error because the Veteran responded to the VA describing his alleged in-service stressors in May 2016.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, a review of the record on appeal shows that in June 2009 the AOJ made a finding that the majority of the Veteran's service treatment records were not available.  Moreover, in May 2009, the AOJ notified the Veteran of the loss of many of his service treatment records and of the unavailability of any alternative records.  

Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

VA provided the Veteran with a VA examination in August 2016.  The Board finds that the opinion provided by the August 2016 VA examiner is adequate to adjudicate the claim and substantially complies with the Board's remand instructions.  The examination is sufficient to decide the Veteran's claim because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, the Veteran was given the opportunity to describe his in-service stressors, and then after the Veteran was examined, the examiner provided an opinion as to the diagnosis of his mental health disability which was based on citations to the relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II.  Claims 

The Veteran is seeking service connection for PTSD and an acquired psychiatric disorder other than PTSD, to include depression.  The Veteran reports that his current psychiatric disability is due to seeing the aftermath of a vehicle accident while on duty with the U.S. Army Reserve, a friend dying, a battery "blowing up" in someone's face, and staying in a motel and not being allowed to eat in public.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


A.  PTSD 

As to the claim for service connection for PTSD, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically PTSD.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The available service treatment records and service personnel records are negative for a diagnosis of PTSD. The Veteran's post-service medical records are also silent for a diagnosis of PTSD.  

The Veteran was afforded a VA examination to determine the exact nature and etiology of his current psychiatric condition.  The August 2016 VA examiner stated that the Veteran does not meet the criteria for PTSD.  Moreover, the examiner further explained that the Veteran's description of military related stressors did not meet Criterion A, and the Veteran's self-reported symptomology does not subsequently meet Criterion B through E.  Lastly, the VA examiner stated that Veteran's current mental health complaints are better accounted for by his alcohol use and depressive presentation.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of PTSD at any time during the pendency of the appeal.  See Owens, supra.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the claim on appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for PTSD must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; McClain, supra.

B.  Acquired Psychiatric Disorders other than PTSD

As to the claim of service connection for an acquired psychiatric disorder other than PTSD and existence of a current disability, post-service treatment records show the Veteran being diagnosed with major depressive disorder, dysthymic disorder, depressive disorder NOS, personality disorder, and alcohol abuse disorder.  See VA examination (August 25, 2016).  

As to the in-service incurrence under 38 C.F.R. § 3.303(a), available STRs are negative for complaints, diagnoses, or treatment for a psychiatric disorder.  In fact, when examined in August 1983, October 1988, March 1991, and December 1995 it was uniformly opined that the Veteran was normal psychologically and the Veteran never listed any psychological problems as an issue on his reports of medical history.  See Colvin supra. 

As to the lay statements from the Veteran, the Board finds that they are not competent to diagnosis chronic disabilities because such an opinion requires medical expertise which they do not have.  See Davidson, supra.  Indeed, while they are competent to report on the symptoms of the acquired psychiatric disorders because this requires only personal knowledge as it comes to them through their senses, the Board finds that the medical complexity of his disabilities precludes them from establishing the requisite nexus requirement.  The Board also finds the August 1983, October 1988, March 1991, and December 1995 separation examinations, which affirmatively show normal findings in service, is more compelling and factors strongly against in-service incurrence.

Therefore, the Board finds the most probative evidence of record to be the service treatment records which are negative for a diagnosis of a psychiatric disorder.  See Owens, supra.  Accordingly, the Board finds that service connection for an acquired psychiatric disorder other than PTSD is not warranted based on in-service incurrence.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with a psychosis in the first post-service year.  In fact, at the August 2016 VA examination he denied any history of a psychosis.  Therefore, the Board finds that service connection for a psychosis on a presumptive basis has also not been established.  See 38 U.S.C.A. §§ 101, 106, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to service connection for acquired psychiatric disorders other than PTSD based on continued symptoms since service, as previously noted, the Veteran's service treatment records do not show complaints or findings with regard to acquired psychiatric disorders other than PTSD.  Moreover, the August 1983, October 1988, March 1991, and December 1995 separation examination reports affirmatively show normal findings.  The record shows that the Veteran was first diagnosed with a psychiatric disability by VA in 2004.  It is also important to note that a March 2008 progress note recorded that the Veteran stated his depression began when he stopped working.  Lastly, a May 2011 VA mental health note is significant because it recorded that the Veteran stated mental health counseling is a waste of time and he is "only coming to bolster his compensation claim."  

The length of time between the Veteran's separation from active duty and his first complaints and treatment for a psychiatric disorder also weighs against a finding of continued symptoms since service.  In these circumstances, the Board gives more credence and weight to the Veteran's statements given to VA medical personnel, the negative service treatment records, and the negative post-service treatment records following his separation from service than any claims by the Veteran to the contrary.  Therefore, the Board finds that entitlement to service connection for an acquired psychiatric disorder other than PTSD based on continued problems since service is also not warranted.  38 U.S.C.A. §§ 101, 106, 1110, 1131.

As for service connection for an acquired psychiatric disorders other than PTSD based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), the record does not demonstrate a medical link between the current disabilities and his military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the August 2016 VA examiner specifically opined that they were not due to his military service and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  

As to any lay claims from the Veteran and others that his acquired psychiatric disorders other than PTSD were caused by his military service, the Board finds that diagnosing chronic psychiatric disabilities requires special medical training that these lay persons do not have and therefore the presence of the disabilities is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that these disabilities are caused by service is not competent evidence.  See Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows an acquired psychiatric disorder other than PTSD is not caused by his military service and service connection is not warranted based on the initial documentation of the disabilities after service.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d).

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD to include depression, must also be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.









ORDER

Service connection for PTSD is denied.

Service connection for acquired psychiatric disorders other than PTSD, to include depression is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


